               Case 2:18-cv-01074-RFB-EJY Document 36 Filed 04/21/21 Page 1 of 4




 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     JONATHAN A. RICH, ESQ.
 3   Nevada Bar No. 15312
     jrich@lawhjc.com
 4

 5            HALL JAFFE & CLAYTON, LLP
                     7425 Peak Drive
 6               Las Vegas, Nevada 89128
                      (702) 316-4111
 7                  Fax (702) 316-4114

 8   Attorney for Defendant
     Lowe’s Home Centers, LLC
 9

10                                  UNITED STAES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12   MAURICE MOREHEAD, AND SHERYL                       Case No.: 2:18-cv-01074-RFB-EJY
     MOREHEAD,
13                                                           STIPULATION AND ORDER TO
                               Plaintiffs,                       EXTEND DISCOVERY
14                                                                  (8th Request)
                vs.
15
     LOWE’S HOME CENTERS, LLC, DOES I
16   THROUGH 20; AND ROE BUSINESS
     ENTITIES 1-20, INCLUSIVE,
17
                               Defendants.
18

19              Pursuant to Fed R. Civ. P. 6, Fed. R. Civ. P. 26, LR IA 6-1, LR IA 6-2, LR 7-1, and

20   LR 26-4, the parties stipulate and agree that there is good cause to extend the discovery

21   deadlines in the operative discovery plan [ECF No. 30], as set forth below.

22   1.        Pursuant to LR 26-4(a), the parties stipulate that the following discovery was

23             completed:

24        •    The parties served initial and supplemental disclosures pursuant to Rule 26(a)(1).

25        •    Lowe’s Home Centers, LLC (“Lowes”) responded to written discovery served by

26             Plaintiffs.

27        •    Plaintiff Maurice Morehead responded to written discovery served by Lowes.

28        •    Lowes served about 66 subpoenas to obtain records from Mr. Morehead’s prior and

                                                       1
              Case 2:18-cv-01074-RFB-EJY Document 36 Filed 04/21/21 Page 2 of 4




 1            current medical providers and his prior employers.

 2        •   Maurice Morehead underwent a Rule 35 examination with a neuropsychologist and a

 3            neurosurgeon.

 4        •   The parties designated initial and rebuttal experts.

 5        •   Plaintiffs completed the depositions of Charlotte Leslie, Stacie Ford, Michael White,

 6            Alnisha Grimes/Bloyer

 7        •   Lowes completed the depositions of Maurice Morehead, Sheryl Morehead, Dr. Gregory

 8            Douds, Dr. Craig T. Tingey, Dr. Daniel Kokmeyer, Dr. Stuart Kaplan, Dr. Eric

 9            Biesbroeck, M.D., Dr. Jeffrey Gross

10   2.       Pursuant to LR 26-4(b), the parties stipulate that they need to complete the following

11            discovery:

12            None

13   3.       Pursuant to LR 26-4(c), the parties stipulate an extension is needed for the following

14            reasons:

15            This is a personal injury action in which Plaintiff Maurice Morehead is claiming over

16   $400,000 in past medical specials and over $1.1 million in future medical expenses (present

17   value). Mr. Morehead claims injuries to his hand, knee, cervical spine, lumbar spine, head,

18   and brain. He has undergone surgeries on the hand, knee, and lumbar spine and claims

19   permanent cognitive deficits. The parties have completed a substantial amount of discovery to

20   date.

21            On November 17, 2020, the parties obtained an order extending discovery to complete

22   remaining, critical discovery prior to the start of trial. ECF No. 32. The extension was

23   obtained because of the impact of the coronavirus pandemic on this discovery. The stipulation

24   and order filed on November 17, 2020 outlines specific problems encountered for these

25   experts. Unfortunately, and despite best efforts, the parties were still unable to complete the

26   remaining three depositions before January 29, 2021, for varying reasons stemming from the

27   coronavirus outbreak.

28            Counsel needed to meet and confer to discuss the reality that despite all efforts, the

                                                        2
              Case 2:18-cv-01074-RFB-EJY Document 36 Filed 04/21/21 Page 3 of 4




 1   desired depositions were unable to be completed prior to discovery. Although counsel for both

 2   parties were receptive to have the depositions go forward and discussed the possibility of

 3   extending the discovery deadlines again, they agreed that the potential probative value did not

 4   justify prolonging discovery even further. In addition, Plaintiffs’ counsel finished moving

 5   their place of operations from Utah to Washington. These two events delayed counsel’s meet

 6   and confer conference to determine if additional extensions to the discovery deadlines would

 7   be a viable option. Counsel were finally able to meet and confer on April 20, 2021. Counsel

 8   then prepared this stipulation.

 9            This constitutes good cause to extend the deadline to complete the joint pre-trial order.

10   The parties have remained in contact with one another and made diligent efforts to resolve the

11   outstanding discovery issues, but as time dragged on, both parties came to the realization that

12   this matter needed to proceed forward. The parties now want to ensure that they have

13   sufficient time to exchange proposed orders and in turn produce a competent joint pre-trial

14   order.

15            The parties can also demonstrate excusable neglect for the timing of this submission.

16   While aware of the need to extend discovery to complete the joint pre-trial order, the parties

17   delayed submitting this stipulation until counsel was available to have a meaningful meet and

18   confer about the realities of the remaining outstanding discovery that had not been completed.

19   This meet and confer took place on April 20, 2021, and this stipulation followed immediately

20   thereafter.

21            This extension is made in good faith and will not unreasonably delay the resolution of

22   this action. The extension is also necessary to allow the parties to complete the requisite joint

23   pre-trial order that precedes the start of trial.

24            When proposing these new deadlines, the parties have taken into consideration their

25   availability, and the time necessary to produce a joint pre-trial order. This is also a civil action

26   with e jury demand and the parties presently expect trial will last three weeks due to the

27   number of witnesses and the current triable issues. The parties do not believe that the

28   requested extension will impact bringing this matter to trial in a timely manner.

                                                         3
          Case 2:18-cv-01074-RFB-EJY Document 36 Filed 04/21/21 Page 4 of 4




 1   4.    Pursuant to LR 26-4(d), the parties stipulate to the following proposed schedule for

 2         completing all remaining discovery:

 3          1.    Extend the date to file the Joint Pre-Trial Order from 3/26/2021 to 5/14/2021.

 4          2.    Fed. R. Civ. P. 26(a)(3) Disclosures and objections must be included in the Joint

 5   Pre-Trial Order.

 6

 7   Dated: April 20, 2021.                            Dated: April 20, 2021.

 8   HALL JAFFE & CLAYTON, LLP                         STUCKI INJURY LAW

 9   By: /s/ Jonathan A. Rich, Esq.                    By: /s/ Kyle A. Stucki, Esq.
     Steven T. Jaffe, Esq.                             Kyle A. Stucki, Esq.
10   Nevada Bar No. 7035                               Nevada Bar No. 12646
     Jonathan A. Rich, Esq.                            1980 Festival Plaza Dr., Ste. 300
11   Nevada Bar No. 15312                              Las Vegas, Nevada 89135
     7425 Peak Drive                                   Attorneys for Maurice Morehead & Sheryl
12   Las Vegas, Nevada 89128                           Morehead
     Attorney for Lowe’s Home Centers, LLC
13

14                                             ORDER

15         IT IS SO ORDERED.

16

17
                                        UNITED STATES DISTRICT COURT JUDGE
18

19                                                        April 21, 2021
                                        DATED:
20

21

22

23

24

25

26
27

28

                                                   4
